        Case 3:20-cv-00081 Document 1 Filed on 03/12/20 in TXSD Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     GALVESTON DIVISION

 NEW YORK LIFE INSURANCE                            §
 COMPANY,                                           §
                                                    §
           Plaintiff,                               §
                                                    §
 v.                                                 §     CIVIL ACTION NO. ______________
                                                    §
 DUDLEY JOSEPH BERNARD,                             §
 C.B., a minor, and                                 §
 L.B., a minor,                                     §
                                                    §
           Defendants.                              §

                                 COMPLAINT IN INTERPLEADER

         Plaintiff, New York Life Insurance Company (“NYLIC”), by and through its undersigned

attorneys, for its Complaint in Interpleader, alleges as follows:

                                               PARTIES

         1.        NYLIC is a mutual insurance company organized and existing under the laws of

the State of New York with its principal place of business at 51 Madison Avenue, New York, New

York. NYLIC is duly authorized to do business in the State of Texas.

         2.        Upon information and belief, Defendant Dudley Joseph Bernard (“Dudley”) is a

resident of League City, Texas.

         3.        Upon information and belief, Defendant C.B., a minor, is a resident of New

Orleans, Louisiana, and may be served through his aunt and legal guardian, Trinell Merricks

(“Trinell”).

         4.        Upon information and belief, Defendant L.B., a minor, is a resident of New Orleans,

Louisiana, and may be served through his aunt and legal guardian, Trinell.




4824-9740-9719.1
        Case 3:20-cv-00081 Document 1 Filed on 03/12/20 in TXSD Page 2 of 7



                                    JURISDICTION AND VENUE

         5.        This Court has jurisdiction under 28 U.S.C. § 1335 in that the adverse claimants

are of diverse citizenship and the amount in controversy exceeds $500.00. There is minimal

diversity between the claimants under State Farm Fire & Casualty Co. v. Tashire, 386 U.S. 523

(1967). Upon information and belief, the defendants are citizens of Texas and Louisiana.

         6.        This Court also has jurisdiction under 28 U.S. C. § 1332, in that the parties are of

diverse citizenship and the amount in controversy exceeds $75,000.00. NYLIC is a New York

citizen for diversity purposes, and upon information and belief, the defendants are citizens of Texas

and Louisiana.

         7.        Venue is proper in this federal district pursuant to 29 U.S.C § 1332(e)(2) and 28

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claim

occurred in this district. Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and

28 U.S.C. § 1397 because one or more of the claimants resides in this judicial district.

                                      STATEMENT OF FACTS

         8.        As an employee of U.S. Customs and Border Protection, Chauntelle Bernard (the

“Insured”) was eligible to apply for life insurance under Group Life insurance policy No. G-30280-

0 (the “Group Policy”) issued by NYLIC to Worldwide Assurance for Employees of Public

Agencies, Inc. (“WAEPA”). A copy of the Group Policy is attached hereto as Exhibit A.

         9.        By WAEPA Application Form dated September 7, 2010, the Insured applied for

life insurance coverage under the Group Policy, which included Accidental Death and

Dismemberment (“AD&D”) benefits, designating her husband, Dudley, as the sole primary

beneficiary and her sister, Trinell, as the sole contingent beneficiary to the coverage. A copy of the

Application Form dated September 7, 2010 is attached hereto as Exhibit B.



                                                    2
4824-9740-9719.1
        Case 3:20-cv-00081 Document 1 Filed on 03/12/20 in TXSD Page 3 of 7



         10.       NYLIC thereafter issued to the Insured “Group Annual Renewable Term Life &

Dependent Life with an Accelerated Death Benefit and Accidental Death and Dismemberment

(AD&D) Insurance to Age 85 Certificate” (the “Certificate”). A copy of the Certificate is attached

hereto as Exhibit C.

         11.       The Insured increased her coverage several times after the Certificate was issued.

By Request for Group Insurance form dated March 26, 2018, the Insured applied to increase the

amount of coverage under the Group Policy; her request was approved, and no further requests

were made. A copy of the Request for Group Insurance form dated March 26, 2018 is attached

hereto as Exhibit D.

         12.       At the time of March 26, 2018 application for additional coverage, the Insured

designated her husband, Dudley, as the sole primary beneficiary to the coverage and did not

designate a contingent beneficiary. See Exhibit D.

         13.       Upon information and belief, the Insured died on November 28, 2019 as result of

gunshot wounds. The manner of death was homicide. A copy of the Certificate of Death is attached

hereto as Exhibit E.

         14.       As a result of the death of the Insured, life insurance death benefits in the amount

of $800,000.00 and AD&D death benefits in the amount of $150,000.00 (together, the “Death

Benefit”), for a total of $950,000.00, became due to a beneficiary or beneficiaries, and liability is

conceded to that effect.

         15.       Upon information and belief, Dudley was arrested on November 28, 2019 by

League City police officials in connection with the death of the Insured, and shortly thereafter was

charged with murder, a felony of the first degree, pursuant to Texas Penal Code § 19.02(c).




                                                    3
4824-9740-9719.1
        Case 3:20-cv-00081 Document 1 Filed on 03/12/20 in TXSD Page 4 of 7



         16.       Pursuant to Tex. Ins. Code 1103.151, “[a] beneficiary of a life insurance policy or

contract forfeits the beneficiary’s interest in the policy or contract if the beneficiary is a principal

or an accomplice in willfully bringing about the death of the insured.”

         17.       Pursuant to Tex. Ins. Code 1103.152:

         (a) Except as provided by Subsection (b), if a beneficiary of a life insurance policy
         or contract forfeits an interest in the policy or contract under Section 1103.151, a
         contingent beneficiary named by the insured in the policy or contract is entitled to
         receive the proceeds of the policy or contract.

         (b) A contingent beneficiary is not entitled to receive the proceeds of a life
         insurance policy or contract if the contingent beneficiary forfeits an interest in the
         policy or contract under Section 1103.151.

         (c) If there is not a contingent beneficiary entitled to receive the proceeds of a life
         insurance policy or contract under Subsection (a), the nearest relative of the insured
         is entitled to receive those proceeds.

         18.       Pursuant to the terms of the Certificate, “[n]o payment will be made to any

person(s) if such person(s) is the principal or an accomplice in willfully bringing about the death

of the COVERED PERSON. Payment will be made in accordance with this section as though that

person(s) had died before the COVERED PERSON.” (Certificate, pp. 7, 10.)

         19.       If Dudley is found to be a principal or accomplice in willfully bringing about the

death of the Insured, then he would forfeit his right to the Death Benefit under the terms of the

Certificate and Texas law.

         20.       The Insured did not name a contingent beneficiary to the coverage under the

Certificate. Texas law provides that if there is no contingent beneficiary, the Death Benefit is

payable to the nearest relative of the Insured.

         21.       The beneficiary rules of the Certificate provide that “if at the time of the

COVERED PERSON’S death there is no surviving beneficiary for any designated share of the

Death Benefit, such share will be paid to the OWNER, if living, otherwise to the lawful married


                                                    4
4824-9740-9719.1
        Case 3:20-cv-00081 Document 1 Filed on 03/12/20 in TXSD Page 5 of 7



spouse; children equally; parents equally; or brothers and sisters equally; or to the OWNER’S

estate.” (Certificate, pp. 7, 9.)

         22.       Upon information and belief, the Insured’s nearest surviving relatives are her two

sole children, C.B. and L.B.

         23.       If Dudley is found to be a principal or an accomplice in willfully bringing about the

death of the Insured, the Death Benefit to which he is named a beneficiary would be payable to

the Insured’s children, C.B. and L.B.

         24.       No claim has been made to the Death Benefit, nor has any portion of it been paid

by NYLIC.

                             CAUSE OF ACTION IN INTERPLEADER

         25.       There have been no other claims for the Death Benefit. Under the circumstances,

NYLIC cannot determine factually or legally who is entitled to the Death Benefit. By reason of

the actual or potential claims of the interpleading defendants, NYLIC is or may be exposed to

multiple liability.

         26.       NYLIC is ready, willing and able to pay the Death Benefit, plus applicable claim

interest, if any, payable in accordance with the terms of the Group Policy, Certificate of coverage,

and relevant state law and to whomever this Court shall designate.

         27.       As a mere stakeholder, NYLIC has no interest (except to recover its attorneys’ fees

and cost of this action) in the Death Benefit and respectfully requests that this Court determine to

whom said benefits should be paid.

         28.       NYLIC accordingly will deposit with the Court the Death Benefit, plus applicable

claim interest, if any, for disbursement in accordance with the judgment of this Court. NYLIC has

not brought this Complaint in Interpleader at the request of any of the Defendants. There is no



                                                     5
4824-9740-9719.1
        Case 3:20-cv-00081 Document 1 Filed on 03/12/20 in TXSD Page 6 of 7



fraud or collusion between NYLIC and any of the Defendants. NYLIC brings this Complaint of

its own free will and to avoid being vexed and harassed by conflicting and multiple claims.

         WHEREFORE, NYLIC prays that the Court enter judgment:

         (a)       appointing a Guardian ad litem for minors C.B. and L.B. in order to represent their
                   interests in connection with this Interpleader action, if deemed necessary;

         (b)       requiring the Defendants to answer this Complaint in Interpleader and litigate their
                   claims between themselves for the Death Benefit;

         (c)       enjoining the Defendants from instituting or prosecuting any proceeding in any
                   state or United States court affecting the Group Policy, the Certificate and/or the
                   Death Benefit;

          (e)      requiring that the Defendants settle and adjust between themselves, or upon their
                   failure to do so, this Court settle and adjust the claims and determine to whom the
                   Death Benefit should be paid;

         (f)       permitting NYLIC to deposit the amount of the Death Benefit, plus applicable claim
                   interest, if any, into the Court or as this Court otherwise directs to be subject to the
                   order of this Court and to be paid out as this Court shall direct;

         (g)       discharging NYLIC from any and all further liability to Defendants relating in any
                   way to the Group Policy, the Certificate and/or the Death Benefit upon payment of
                   the Death Benefit into the Registry of this Court or as otherwise directed by this
                   Court;

         (h)       awarding NYLIC its attorneys’ fees and costs in their entirety; and

         (i)       awarding NYLIC any other and further relief that this Court deems just and proper.




                                                      6
4824-9740-9719.1
        Case 3:20-cv-00081 Document 1 Filed on 03/12/20 in TXSD Page 7 of 7



Dated: March 12, 2020

                                               Respectfully submitted,

                                               By: /s/Gayla C. Crain
                                                  Gayla C. Crain
                                                  Of Counsel
                                                  gcrain@grayreed.com
                                                  Texas Bar No. 04991700
                                                  Federal ID No. 15756

                                               GRAY REED & MCGRAW LLP
                                               1601 Elm Street, Suite 4600
                                               Dallas, Texas 75201
                                               Telephone: (214) 954-4135
                                               Facsimile: (214) 953-1332

                                               Counsel for Plaintiff New York Life
                                               Insurance Company




                                         7
4824-9740-9719.1
